19-24115-rdd     Doc 20     Filed 01/21/20    Entered 01/21/20 11:27:35         Main Document
                                             Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- --- -             x
In re:                                            : Chapter 11
                                                  :
LEON LOWENTHAL.,                                  : Case No. 19-24115 (RDD)
                                                  :
                                                  :
                          Debtor.                 :
                                                  :
-----------------------------------               x


                NOTICE OF APPEARANCE, REQUEST FOR SERVICE OF NOTICES,
                PLEADINGS AND OTHER FORMS AND RESERVATION OF RIGHTS
SIRS:

        PLEASE TAKE NOTICE that Darren Singer, a creditor and party in interest in the above

captioned case, hereby appears by and through his counsel, Jacob Ginsburg, Esq. PLLC, and

demands, pursuant to Bankruptcy Rules 2002, 9007 and 9010(b), and other applicable law, that

all notices given or required to be given in this case and all papers served or required to be

served in this case, be given to and served upon the undersigned attorney or on his behalf, at

the address set forth below:

                    Jacob Ginsburg, Esq. PLLC
                    One Concord Drive
                    Monsey, NY 10952
                    (845) 371-1914

        PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only the

notices of papers referred to in the Bankruptcy Rules specified above, but also includes without

limitation, orders and notices of any application, motion, petition, pleading, request, complaint

or demand, whether formal or informal, whether written or oral and whether transmitted or




                                                                                                 1
19-24115-rdd     Doc 20    Filed 01/21/20     Entered 01/21/20 11:27:35        Main Document
                                             Pg 2 of 2


conveyed by mail, delivery, telephone, telex or otherwise which affect or seek to affect in any

way the Debtor or property or proceeds in which the Debtor may claim an interest.

       PLEASE TAKE FURTHER NOTICE that said Creditor intends that neither this Notice of

Appearance, Request for Service of Papers and Reservation of Rights nor any later appearance,

pledge, claim or suit shall waive any procedural or substantive right, claim or defense, to which

it/they, may be entitled, under applicable law, or in equity, all of which are expressly reserved,

such that nothing contained herein should be considered an admission or a waiver of any kind.

Dated: Monsey, New York
       January 19, 2020             /s/Jacob Ginsburg_
                                    Jacob Ginsburg, Esq.
                                    Jacob Ginsburg, Esq. PLLC
                                    One Concord Drive
                                    Monsey, NY 10952
                                    (845) 371-1914

                                    Attorney for Creditor Darren Singer




                                                                                                2
